Title: To George Washington from Robert Rutherford, 8 February 1779
From: Rutherford, Robert
To: Washington, George

Dear Sir
Berkeley County Virga Feby 8th 1779

It is with Singular pleasure I congratulate Your Excellency on this Short relaxation from the utmost exertions in the field, where you have rendered your Country most Essential Services & gained lasting honor to yourself. I have not Ventured to trouble you with letters truly Sensible how many & great were the important matters that must necessarily engage your unceasing attention, but your safety, honor, and happiness were ever very near to me. I well know the generous goodness of your heart in the Case of every brave officer, or Common Sentinal, & that nothing on your part will be wanting to alleviate their sufferings, but the bearer Major Darke, my neighbour and of who’s integrity I have long been Convinced, being now on his way to N. York, I cannot withhold my particular recommendation of him to your Excellency’s notice, and hope that Congress will Co-operate with you in all Possible means for the ease and advantage of him & every other officer of distinguished Merit. It is with much ConCern I find the Resolve of Congress respecting the Money emissions of May 20th 77 & Apl 11th 78 giving great and general alarm; tending to depreciate the Currency, as the holders of those emissions are really deprived of the use of their money for Six months as it in a great measure Ceases to pass here in Payments & what is an additional misfortune, our assembly have laid on an enormous assessment in payment of which not one Shilling of this money Can be applyed as the Sheriffs cannot make any part of their Collections by the first of June. Assuredly Congress have not taken the whole matter into the account, as I am, informd that Large Sums of this money are now in the Possession of the Subjects of Spain upon the Missisippie, they being enjoined by the Govr of orleans to receive it, not to men⟨tion⟩ many & other obvious objections. So that I am Sensible it will be Consistent with the Wonted Justice & Prudence of that august Body without loss of time, to revise and greatly change the terms of that Resolve.
It is now with me Conclusive, that nothing will answer our purpose but adopting a former recommendation of Congress in the Several States, (tho I then thought it impolitick). that of fixing Some bounds to our produce Manufactures &c. at the Same time that I Should be for allowing Very liberal prices, even Five or Six times as much as formerly (if the demand oblidged the purchaser to bid so high) & to encourage manufactures in the highest degree, but not to Suffer the Mechaneck, the Extortioner, those in the charactor of tavernkeepers & a few others to Swallow up the States. Foreign trade will of Course be regulated by the Demand for European articles: if they are very high, we Shall purchase the fewer of them.
Indian affairs donot Strike me in an agreeable point of View, for Certainly we Can expect no real friendship from that trouble some & formidable people, till we Supply them upon Equal terms at Least with our enimy’s and Convince them in every other respect of our Justice, Equality, & moderation towards them.
I Cannot enlarge upon many other matters, having already given your Excellency too much trouble, and Shall only add my ardent Wishes that you may Continue to be the peculiar Care of a Superintending Providence That your life may be prolonged for the temporal Saving of the united States, and to enjoy with the most perfect felicity, your family friends, and fortunes, amidst the grateful acclamations of a great & generous people. I am Joined by my brother, & our family’s. Pray make my Complyments agreeable to your good Lady. I am With Great affection your Excellency’s Most obt Hble Sert
R: Rutherford
